Citation Nr: 1102808	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  09-08 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an effective date earlier than May 7, 2004 for 
the grant of service connection for tinnitus.  

2.  Entitlement to a compensable evaluation for a service-
connected bilateral hearing loss disability.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Army, with 
active service from September 1962 to May 1968.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from an October 2007 rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (the RO).  

The Veteran testified at a Travel Board hearing which was chaired 
by the undersigned at the St. Petersburg RO in October 2010.  A 
transcript of the hearing has been associated with the Veteran's 
VA claims folder.

At the October 2010 hearing, the Veteran submitted evidence 
directly to the Board, accompanied by a written waiver of 
consideration of such evidence by the agency of original 
jurisdiction.  See 38 C.F.R. § 20.1304 (2010).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required with respect to this issue.  
Although the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon which to 
decide the claim so that the Veteran is afforded every possible 
consideration.


The bilateral hearing loss claim

The Veteran was last accorded a VA examination of his service-
connected bilateral hearing loss disability in May 2009.  The 
report of this VA examination reflects that the Veteran's 
service-connected bilateral hearing loss disability was 
noncompensably disabling at that time.  

Subsequently, the Veteran has asserted that this disability has 
increased in severity.  Specifically, at the personal hearing 
conducted before the undersigned in October 2010, the Veteran 
testified that his service-connected bilateral hearing loss has 
caused significant difficulties in his in his daily life, 
including hearing his wife, watching television and driving.  See 
the October 2010 hearing transcript at pages 4 - 6.  

Additionally, the Veteran has asserted that technical 
difficulties concerning the diagnostic equipment at the May 2009 
VA examination may have caused the findings to be faulty.  
Indeed, the report of the May 2009 VA examination report notes 
that the Veteran's acoustic reflex could not be testing due to 
probe seal leaks.  See the May 2009 VA examination report.  

Initially, in this regard, the Board acknowledges that the 
Veteran is competent to report symptoms because such actions come 
to him through his senses and, as such, require only personal 
knowledge rather than medical expertise.  See Layno v. Brown, 6 
Vet. App. 465, 470 (1994).  As a lay person, however, he is not 
competent to offer opinions on medical diagnosis or causation, 
and the Board may not accept unsupported lay speculation with 
regard to medical issues.  See Espiritu v. Derwinski, 2 Vet. App. 
482, 494-495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992), Moray 
v. Brown, 5 Vet. App. 211 (1993).

Of further significance to the Board is the fact that the VA's 
General Counsel has indicated that, when a claimant asserts that 
the severity of a disability has increased since the most recent 
rating examination, an additional examination is appropriate.  
VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 
Vet. App. 400, 402-403 (1997); Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994).  In light of the Veteran's contentions of increased 
symptomatology since the most recent examination in May 2009 and 
the technical deficiencies noted by the Veteran and the May 2009 
VA examiner, the Board finds that additional VA examination is 
necessary to determine the current nature and extent of these 
service-connected bilateral hearing loss disability.

The earlier effective date claim

Finally, the Veteran seeks entitlement to an effective date prior 
to May 7, 2004 for the grant of service connection for tinnitus.  

The Veteran's initial claim of entitlement to service connection 
for tinnitus was received by VA in February 1969.  However, that 
claim was denied by the VA Regional Office in Seattle, Washington 
in July 1969.  Although the Veteran was notified of that 
decision, as well as his appellate rights; a notice of 
disagreement was not received with which to initiate an appeal.  
Therefore, that decision became final.  38 U.S.C.A. § 7105; 38 
C.F.R. §§ 3.160 (d), 20.200, 20.201, 20.302, 20.1103 (2010).  
Since that time, the Veteran has filed multiple claims to reopen 
his previously-denied claim for tinnitus.  These claims were 
denied in March 1976 and March 1989.  Since the Veteran failed to 
appeal either decision, they also became final.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.160 (d), 20.200, 20.201, 20.302, 20.1103 
(2010).

The Veteran again filed a claim to reopen his previously-denied 
tinnitus claim in May 2004.  In a February 2005 rating decision, 
the RO granted entitlement to service connection for tinnitus and 
assigned a 10 percent disability rating, effective May 7, 2004.  
The Veteran failed to appeal the assigned evaluation or effective 
date, and that decision became final.  38 U.S.C.A. § 7105; 38 
C.F.R. §§ 3.160 (d), 20.200, 20.201, 20.302, 20.1103 (2010).

In March 2007, the RO received a Congressional inquiry, which was 
accepted as an informal claim for an earlier effective date for 
the 10 percent evaluation assigned to his service-connected 
tinnitus.  38 C.F.R. § 3.155 (2010).  The claim was denied in an 
October 2007 rating decision, and the Veteran perfected the 
present appeal.  

On multiple occasions during his appeal (see, e.g., written 
statements from the Veteran dated in June 2009 and August 2009 as 
well as the January 2010 hearing transcript at pages 7 - 11), the 
Veteran raised contentions to the effect that the July 1969 
denial of service connection for tinnitus had been the product of 
clear and unmistakable error (CUE).  38 C.F.R. §§ 3.104(a), 
3.105(a) (2010).

CUE is a very specific and a rare kind of error.  It is the kind 
of error of fact or of law that when called to the attention of 
later reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Thus, even where the presence of 
error is accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be CUE.  
See Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  Consequently, 
allegations of CUE must be brought with specificity.  See, e.g., 
Phillips v. Brown, 10 Vet. App. 25 (1997).

If the evidence establishes CUE, the prior decision must be 
reversed or revised, 38 U.S.C.A. §§ 5109A(a), 7111(a), and the 
decision constituting the reversal or revision has the same 
effect as if the decision had been made on the date of the prior 
decision.  38 U.S.C.A. §§ 5109A(b), 7111(b).

In light of the nature of a claim of CUE, the Board finds that it 
is inextricably intertwined with the issue of entitlement to an 
effective date earlier that May 7, 2004, for service connection 
for tinnitus.  As such, the CUE issue is inextricably intertwined 
and must be resolved prior to further consideration of the 
earlier effective date issue.  

Accordingly, the case is REMANDED for the following action:

1.  VA must adjudicate the Veteran's claim 
that the VA Regional Office in Seattle, 
Washington committed CUE in its July 1969 
denial of entitlement to service connection 
for tinnitus.  Should the RO or AMC deny this 
CUE claim, the Veteran must be notified of 
that decision and informed of his appellate 
rights, including the need to file a notice 
of disagreement to the decision.  
Furthermore, he must be informed that he must 
perfect an appeal by filing a substantive 
appeal of the issue of CUE in the prior 
decision if he wishes that issue to be 
forwarded to the Board for appellate 
consideration.  The issue of entitlement to 
an effective date earlier than May 7, 2004, 
for service connection for tinnitus will be 
held in abeyance pending resolution of the 
CUE claim.

2.  The AMC must arrange for a VA 
audiological examination of the Veteran to 
determine the extent and severity of his 
service-connected bilateral hearing loss 
disability.  All indicated studies should be 
performed, to include audiometry and speech 
discrimination testing.  

The examiner must fully describe the 
functional effects caused by the Veteran's 
bilateral hearing disability as per the 
Court's decision in Martinak v. Nicholson, 21 
Vet. App. 447, 455-56 (2007).  The claims 
file must be made available to the examiner 
and reviewed in conjunction with the 
examination. 

3.  The AMC must notify the Veteran that it 
is his responsibility to report for the 
examinations and to cooperate in the 
development of the claim for a higher 
disability evaluation for his hearing loss 
disability.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  38 
C.F.R. §§ 3.158, 3.655 (2010).  In the event 
that the Veteran does not report for a 
scheduled examination, documentation must be 
obtained which shows that notice scheduling 
the examination was sent to the last known 
address.  It must also be indicated whether 
any notice that was sent was returned as 
undeliverable.

4.  After completing the above actions and 
any other development as may be indicated by 
any response received as a consequence of the 
actions taken in the paragraphs above, the 
claim must be readjudicated.  If the claim 
remains denied, a supplemental statement of 
the case must be provided to the Veteran and 
his representative.  After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate review.  

By this remand, the Board intimates no opinion as to the final 
disposition of any unresolved issue.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


